           Case 1:16-cr-00155-DAD-BAM Document 66 Filed 05/18/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENTE A. TENNERELLI
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:16-CR-00155-DAD-BAM
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           ORDER
14   JUZER QASSIM,                                       JURY TRIAL: July 7, 2020, 10:00 a.m.
                                                         TRIAL CONF. HEARING: June 22, 2020, 10:00 a.m.
15                                Defendant.             COURT: Hon. Dale A. Drozd
16

17          This matter was set for jury trial on February 26, 2019. C.R. 39. By stipulation filed January 29,

18 2019, the trial was continued to May 21, 2019. C.R. 57. By stipulation filed April 4, 2019, the trial was

19 further continued to February 4, 2020. CR 59. By stipulation filed January 2, 2020, this matter was

20 further continued to July 7, 2020, with the trial confirmation hearing to occur on June 22, 2020. CR 63.
21          On April 17, 2020, this Court issued General Order 618, which suspends all jury trials in the

22 Eastern District of California “until further notice” and allows district judges to continue criminal

23 matters at their discretion. This and previous General Orders were entered to address public health

24 concerns related to COVID-19.

25          Although the General Orders address the district-wide health concern, the Supreme Court has

26 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive
27 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

28 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

                                                         1
30
            Case 1:16-cr-00155-DAD-BAM Document 66 Filed 05/18/20 Page 2 of 4


 1 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at 509;

 2 see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a judge

 3 ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally or in

 4 writing”).

 5           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 6 and inexcusable—General Orders 611, 612, and 618 require specific supplementation. Ends-of-justice

 7 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 8 the ends of justice served by taking such action outweigh the best interest of the public and the

 9 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless
10 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

11 ends of justice served by the granting of such continuance outweigh the best interests of the public and

12 the defendant in a speedy trial.” Id.

13           The General Orders excuse delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

14 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

15 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

16 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

17 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

18 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

19 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

20 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a
21 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

22           In light of the societal context created by the foregoing, this Court should consider the following

23 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

24 justice exception, § 3161(h)(7) (Local Code T4).1 The parties are continuing to determine whether this

25 matter can be resolved by plea. Given disruptions to state and federal trial calendars due to the

26 pandemic, defense counsel anticipates that his trial calendar will be impacted for the remainder of the
27
             1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
                                                        2
30
           Case 1:16-cr-00155-DAD-BAM Document 66 Filed 05/18/20 Page 3 of 4


 1 year, making a shorter continuance infeasible. If continued, this Court should designate a new date for

 2 the trial and confirmation hearing. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting

 3 any pretrial continuance must be “specifically limited in time”).

 4                                               STIPULATION

 5          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 6 through defendant’s counsel of record, hereby stipulate as follows:

 7          1.     By previous order, this matter was set for trial on July 7, 2020.

 8          2.     By this stipulation, defendant now moves to continue the trial to January 26, 2021 at 8:30

 9 a.m., to continue the trial confirmation hearing to January 11, 2021 at 10:00 a.m., and to exclude time
10 between July 7, 2020, and January 26, 2021, under Local Code T4.

11          3.     The parties agree and stipulate, and request that the Court find the following:

12                 a)      The government has represented that the discovery associated with this case has

13          been produced or made available for inspection and copying to defendant.

14                 b)      Counsel for defendant desires additional time to consult with his client, review the

15          current charges, review discovery for this matter, discuss potential resolutions with his client and

16          the government, to prepare pretrial motions, and otherwise to prepare for trial.

17                 c)      Counsel for defendant believes that failure to grant the above-requested

18          continuance would deny him/her the reasonable time necessary for effective preparation, taking

19          into account the exercise of due diligence.

20                 d)      The government does not object to the continuance.

21                 e)      Based on the above-stated findings, the ends of justice served by continuing the

22          case as requested outweigh the interest of the public and the defendant in a trial within the

23          original date prescribed by the Speedy Trial Act.

24          4.     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq.,

25 within which trial must commence, the time period of July 7, 2020 to January 26, 2021, inclusive, is

26 deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from
27 a continuance granted by the Court at defendant’s request on the basis of the Court’s finding that the

28 ends of justice served by taking such action outweigh the best interest of the public and the defendant in

                                                          3
30
           Case 1:16-cr-00155-DAD-BAM Document 66 Filed 05/18/20 Page 4 of 4


 1 a speedy trial.

 2          5.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5          IT IS SO STIPULATED.

 6

 7
     Dated: May 16, 2020                                       MCGREGOR W. SCOTT
 8                                                             United States Attorney
 9
                                                               /s/ VINCENTE A.
10                                                             TENNERELLI
                                                               VINCENTE A. TENNERELLI
11                                                             Assistant United States Attorney
12

13   Dated: May 16, 2020                                       /s/ DAVID A. TORRES
                                                               DAVID A. TORRES
14
                                                               Counsel for Defendant
15                                                             JUZER QASSIM

16

17

18                                                     ORDER

19          IT IS ORDERED that the Trial Confirmation currently scheduled for June 22, 2020, at 10:00

20 a.m. is continued to January 11, 2021, at 10:00 a.m. and the Jury Trial currently scheduled for July 7,
21 2020, at 8:30 a.m. is continued to January 26, 2021, at 8:30 a.m. Time is excluded as indicated in the

22 parties’ stipulation.

23
     IT IS SO ORDERED.
24
        Dated:       May 18, 2020
25                                                      UNITED STATES DISTRICT JUDGE
26
27

28

                                                           4
30
